Citation Nr: 1732499	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for bilateral keratoconus.  


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel





INTRODUCTION

The Veteran served on active duty from November 1993 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file. 

In August 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the Board remand, and prior to the Veteran's appeal being returned to the Board, the Veteran was represented by a private attorney.  The attorney withdrew representation in a letter dated March 2017, prior to recertification.  The attorney provided a copy of the letter to the Veteran and the RO, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew, the Veteran has not appointed a new representative, and he therefore proceeds unrepresented.

The issue of entitlement to service connection for bilateral keratoconus addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's preexisting bilateral flat foot condition, shown at entry into service, was not aggravated by his active service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102  3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided a VA medical examination in November 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.
II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2014). 

If a preexisting disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Service treatment records reflect an indication of an abnormal clinical evaluation for the Veteran's feet on his April 1993 enlistment medical examination.  It was noted that he had mild asymptomatic flat feet upon entry into service.  In view of these findings, VA's presumption of soundness does not apply, and the question becomes whether the disability was aggravated beyond natural progression during service.  A March 1994 medical treatment note shows that the Veteran complained of bilateral foot pain and itching which occurred during boot camp.  An assessment of mild pes planus was noted.
 
A VA general examination report dated in July 1996 reflects that the Veteran's feet were observed as normal.  

A private medical note dated in August 2009 reflects that the Veteran complained of right foot pain.  Magnetic resonance imaging results showed unremarkable findings for the right foot. 

The Veteran was afforded a VA examination in November 2016.  The Veteran reported pain in both feet, but primarily his left.  The pain was described as sharp, in the center of the arch, with some pulsating sensations to the big toe.  Flare-ups, averaging 1-2 times per month, lasting 45 minutes to 1 hour were reported.  The Veteran stated that he could not run and that he limited his walking if he was experiencing increased pain.  Pain on use and manipulation of his feet were noted.  The Veteran reported excessive physical training and having to wear combat boots, which made his foot condition worse, while in service.  

Callouses on his left foot, noted as mild in severity, were found.  Evidence of marked deformity, pronation and decreased longitudinal arch height, bilaterally, were noted.  The Veteran wore orthotic shoe inserts as assistive devices.  An X-ray showed negative results for his bilateral feet.  The Veteran was diagnosed with bilateral flat foot (pes planus) and hyperkeratosis (callous) on the left side.  

The VA examiner stated that the Veteran's condition of bilateral pes planus clearly and unmistakably existed prior to service as noted by the Veteran's entrance examination.  It was additionally noted in 1994 that the Veteran obtained arch supports while on active duty to attempt to abate the reported foot pain and the Veteran's exit examination reflected that the Veteran had bilateral bad feet.  The medical examiner, at that time, marked abnormal feet, but made no specific annotations.  The Veteran also required treatment for plantars wart on the left foot in November 1995.
 
The VA examiner noted that a review of the medical records showed no current active diagnosis or treatment for a foot condition.  The records were negative for any active definitive foot care or diagnosis.  A chronic pes planus condition was demonstrated upon examination and consistent with the reported locations in the service treatment records.  Also, the Veteran's small callouses at the 1st and 2nd toe metatarsal interspace, were likely secondary to his flat foot condition and was within the limits of normal findings for this condition. 

The VA examiner opined that it could not be stated that the Veteran's current foot condition of pes planus was a direct service connected condition in that it clearly and unmistakably existed prior to service; therefore, it could not be stated at a good medical probability of 50 percent or greater that his current pes planus was first incurred or caused by any act of military service.  

The VA examiner continued to opine that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service, event, injury or illness.  The Veteran's condition was annotated as bilateral flat feet and labeled as asymptomatic on the Veteran's entrance examination.  The VA examiner noted that the Veteran's service treatment records showed that he was treated for foot pain while in service.  The VA examiner noted the Veteran's reports of pain during active duty training.  The VA examiner stated that this could be a predictable outcome of the being placed on basic training with a known preexisting foot condition and was therefore not considered beyond usual progression.  It was noted that post military records did not demonstrate care or treatment for a foot condition until 2009.  The VA examiner stated that this would seem to demonstrate an acute exacerbation of the preexisting pes planus condition while in the military training environment with some degree of resolution once removed from the environment.  This would not demonstrate a permanent aggravation beyond that of the usual progression of the condition.  The VA examiner noted that the flat foot condition found upon examination was still mild to moderate at most in regard to the physical examination characteristic, which would be consistent with what would be expected as the usual course of the condition given that the Veteran was now 21 years post service and more than 23 years post the initial annotation of the reported foot condition.  The VA examiner opined that it could not be stated at a good medical probability of 50 percent that the Veteran's clear and unmistakable preexisting condition of pes planus was permanently aggravated beyond its usual progression secondary to any act of military service. 

Based on a review of the entire record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability.  The evidence of record reflects that the Veteran suffered from a preexisting foot disability prior to service as notated on his entrance examination.  Regarding the question of aggravation, the Board finds that there is no medical evidence that the preexisting flat foot condition was permanently aggravated beyond its natural progression by the Veteran's military service.  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The examiner from the Veteran's November 2016 VA examination concluded that this disability was not aggravated beyond its normal progression by his active service.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's service treatment records and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.  Without sufficient evidence of an increase in severity, service connection for a bilateral foot disability based on service aggravation is not warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

To the extent that lay statements from the Veteran is being offered to establish a nexus, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the progression of a medically complex disorder foot disability which has been determined to have pre-existed service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Accordingly, the Veteran's assertions as to a relationship between his bilateral foot disorder and service are of little probative value. 

In sum, the preponderance of the evidence is against the claim of service connection for a bilateral foot disability, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral foot disability is denied. 


REMAND

The Veteran seeks service connection for bilateral keratoconus.  In the Veteran's initial claim for service connection, he stated that he was born with an eye condition.  

The Veteran has stated that his eyes were irritated by gas exposure during boot camp.  Service treatment notes reflect that the Veteran's April 1993 enlistment medical examination shows a clinical evaluation of the Veteran's eyes as "normal," however, a notation of "defective visual acuity" was noted on the examination report for the Veteran's distant vision measurements.  A treatment note dated in June 1994 shows that the Veteran was treated for a laceration to the right eye.  He denied any problems or visual disturbances.  

Associated with the claims file are post service private and VA medical records reflecting diagnoses for an eye condition and statements by the Veteran's friends and family members.  Specifically, a statement for L.E. reelects that he noticed a change in the Veteran's eye condition after separation.

Pursuant to the August 2016 Board remand, the Veteran was afforded a VA examination to determine the nature and etiology of all current eye disorders.  The VA examiner was to include address whether any diagnosed disorder existed prior to the Veteran's entry into military service.

The January 2017 VA examination report shows that the Veteran's current diagnoses included keratoconus, mild cataract right eye, allergic conjunctivitis, dry eye and filamentary keratitis.  The VA examiner stated that while she agreed with the Veteran's private doctor's view of the condition (keratoconus), in this case, it was impossible to conclude without resort to mere speculation, that the Veteran's condition existed prior to or developed during service.  The VA examiner stated that all of the above mentioned conditions did not clearly and unmistakably exist prior to service.  

The VA examiner opined that the Veteran's condition was not likely incurred in or caused by service.  The VA examiner noted that there were no reports of any complaints of vision problems or diagnosis and treatment of any eye conditions while the Veteran was in service.  

The Board finds that the January 2017 examination report is not wholly sufficient for deciding this claim.  While the VA examiner conducted an evaluation of the Veteran's eye condition at the time, and noted a review of the Veteran's claims file, she indicated that the first noted issue for the Veteran's eyes was during boot camp.  Based on the examination report, it is unclear if the VA examiner reviewed the April 1993 enlistment medical examination which indicated a defective visual acuity on entrance into service.  Further, the VA examiner's rationale for her January 2017 opinion regarding a relationship between the Veteran's current disability and his service was based on the lack of service treatment records for any specific eye injury.  The VA examiner did not account for the Veteran and friend's competent lay statements regarding the onset of his eye disability and the presence of symptoms since that time.  A medical opinion based solely on the absence of documentation in the record is inadequate, and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  As such, the Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim folder to the examiner that provided the January 2017 VA examination for an addendum opinion.  If an additional examination is necessary, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion. 

Based on the review of the record, to include the Veteran's April 1993 entrance examination and January 2017 VA examination report, the examiner is asked to specifically address the following:

Did the Veteran have the currently diagnosed eye condition(s) prior to his entry into military service in November 1993?

If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service?  (Identify such clear and unmistakable evidence or medical principle that makes it so.)  Please provide a description of the symptoms associated with the disability, and discuss whether these symptoms were present, or had manifested at, or close in time, to the Veteran's enlistment.  Also, provide an opinion as to whether the evidence is clear and unmistakable (undebatable) that the Veteran's diagnosed eye condition(s) did NOT undergo a permanent increase in severity during the Veteran's period of service. 

If there was a permanent increase, state whether the evidence is clear and unmistakable (undebatable) that permanent increase in severity during service was due to the natural progress of the condition.

If not, is it at least as likely as not (50 percent or greater probability) that the diagnosed eye condition(s) had its onset during, or is otherwise related to, the Veteran's active duty service?

In rendering the opinion the examiner must take into full consideration the lay evidence of record, to include the Veteran and L.E.'s statements, supporting the Veteran's claim.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


